Case 1:20-cv-01590-RPK-RLM Document 26-4 Filed 04/03/20 Page 1 of 3 PageID #: 299




                               Exhibit C
Case 1:20-cv-01590-RPK-RLM Document 26-4 Filed 04/03/20 Page 2 of 3 PageID #: 300




  I, Homer Venters, hereby declare the following:
  Background
  1. I am a physician, internist and epidemiologist with over a decade of experience in providing, improving
     and leading health services for incarcerated people. My clinical training includes residency training in
     internal medicine at Albert Einstein/Montefiore Medical Center (2007) and a fellowship in public
     health research at the New York University School of Medicine (2009). My experience in correctional
     health includes two years visiting immigration detention centers and conducting analyses of physical
     and mental health policies and procedures for persons detained by the U.S. Department of Homeland
     Security. This work included and resulted in collaboration with ICE on numerous individual cases of
     medical release, formulation of health-related policies as well as testimony before U.S. Congress
     regarding mortality inside ICE detention facilities.
  2. After my fellowship training, I became the Deputy Medical Director of the NYC Jail Correctional
     Health Service. This position included both direct care to persons held in NYC’s 12 jails, as well as
     oversight of medical policies for their care. This role included oversight of chronic care, sick call,
     specialty referral and emergency care. I subsequently was promoted to the positions of Medical
     Director, Assistant Commissioner, and Chief Medical Officer. In the latter two roles, I was responsible
     for all aspects of health services including physical and mental health, addiction, quality improvement,
     re-entry and morbidity and mortality reviews as well as all training and oversight of physicians, nursing
     and pharmacy staff. In these roles I was also responsible for evaluating and making recommendations
     on the health implications of numerous security policies and practices including use of force and
     restraints. During this time I managed multiple communicable disease outbreaks including H1N1 in
     2009, which impacts almost 1/3 of housing areas inside the adolescent jail, multiple seasonal influenza
     outbreaks, a recurrent legionella infection and several other smaller outbreaks.
  3. In March 2017, I left Correctional Health Services of NYC to become the Director of Programs for
     Physicians for Human Rights. In this role, I oversaw all programs of Physicians for Human Rights,
     including training of physicians, judges and law enforcement staff on forensic evaluation and
     documentation, analysis of mass graves and mass atrocities, documentation of torture and sexual
     violence, and analysis of attacks against healthcare workers.
  4. In December 2018 I became the Senior Health and Justice Fellow for Community Oriented Correctional
     Health Services (COCHS), a nonprofit organization that promotes evidence-based improvements to
     correctional practices across the U.S. In January 2020, I became the president of COCHS. I also work
     as a medical expert in cases involving correctional health and I have a book on the health risks of jail
     (Life and Death in Rikers Island) which was published in early 2019 by Johns Hopkins University
     Press.
  COVID-19 in Brooklyn Federal Prison
  5. It is my understanding that one inmate and one or more staff members tested positive for COVID-19
     during the week of March 20, 2020. Based on this, and my understanding of COVID-19 pathology
     and spread in correctional institutions, I would expect that many more staff and inmates are currently
     symptomatic and would have positive tests at this point. By comparison, after the initial index cases
     among one correctional officer and one inmate occurred in the NYC jail system, the number of
     combined cases jumped to 38 and 454 in the two subsequent weeks.
Case 1:20-cv-01590-RPK-RLM Document 26-4 Filed 04/03/20 Page 3 of 3 PageID #: 301




                         COVID-19 in NYC Jails (all + tests)
       500
       450
       400
       350
       300
       250
       200
       150
       100
        50
         0




  6. If a similar rise in the number of cases has not been observed in the Brooklyn Federal Detention
     Center, I would be concerned that the facility is not following accepted infection control and
     surveillance measures to address COVID-19 among staff and inmates. The following measures
     should be part of the facility plan in place;
          a. All known contacts with the initial case who are asymptomatic should be quarantined either
              at home for staff, or in a designated housing area for inmates.
          b. Anyone who is symptomatic, whether or not they are a known contact of a confirmed case,
              should be tested.
          c. People held in the quarantine housing area should have their signs and symptoms checked
              daily, including temperature.
          d. People identified as high risk should be considered for immediate release based on their risk
              of serious illness and death from COVID-19 infection.
          e. People identified as high risk who remain incarcerated should be subject to the same active
              surveillance (daily sign and symptom checks) as the quarantine group.



  Signed




  Homer Venters MD, MS
  4/2/20
